 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlobe Security Services, Inc. and International Unionof Security Officers, Local No. 1. Case 4-CA-7783May 5, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge filed on December 31, 1975, byInternational Union of Security Officers, Local No.1, herein called the Union, and duly served on GlobeSecurity Services, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 4, issueda complaint and notice of hearing on February 26,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 5,1975, following a Board election in Case 4-RC-11330, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; ' and that,commencing on or about January 31, 1976, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,concerning the effects on unit employees of Respon-dent's termination of its contract with the Pennsylva-nia Liquor Control Board.2On October 1, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 13,1976, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause, entitled "Statement in Opposition to Motion' Official notice is taken of the record in the representation proceeding,Case 4-RC-11330, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended, seeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Iniertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va., 1967);Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 There is no allegation regarding a refusal to bargain over the decisionto terminate the contract.3 In its response the Respondent states that the Commonwealth ofPennsylvania awarded its Liquor Control Board contract to another firmwhich took over operations on February 2, 1976.229 NLRB No. 75for Summary Judgment and Issuance of BoardDecision and Order."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to thenotice to show cause, Respondent basically (1)denies the validity of the certification based on itscontention that the unit is inappropriate; (2) assertsthat the facts concerning the termination of itscontract with the Pennsylvania Liquor ControlBoard3and subsequent transfer of unit employeesconstitute new evidence on unit appropriatenesswhich requires a hearing; (3) argues that theseproceedings, as well as the previous Decision andOrder4against it, are mooted by the termination ofthe contract; and (4) contends that, if it is obligatedto bargain with the Union, that duty was fulfilled byits letter in reply to the Union's request for meetingto discuss the contract termination because such ameeting would have served no basic purpose. TheGeneral Counsel contends that the unit issues havebeen previously considered and decided in theunderlying representation case and, as was found inthe previous Decision and Order, may not berelitigated. We agree.In the Decision and Order issued on November 11,1975, the Board ordered Respondent to bargain withthe Union after review of the same representationcase contention as to the invalidity of the certifica-tion now raised again by Respondent in theseproceedings. On February 7, 1977, the United StatesCourt of Appeals for the Third Circuit dismissed asmoot the Board's petition for enforcement of thatOrder without deciding the propriety of the bargain-ing unit.5As we found in our Decision and Order, wenow find again that Respondent is attempting toraise and relitigate unit determination issues alreadylitigated and determined in the underlying represen-4 221 NLRB 596(1975) (Case 4CA 7326).5 N.LR.B. v. Globe Security Services, Inc., 548 F.2d 1115 (C.A. 3, 1977).The court found that the Board's petition for enforcement of its bargainingorder was moot because Respondent had stopped providing guards for theLiquor Control Board as of January I, 1976, and therefore the certified unitno longer existed. This mootness finding was based on the erroneousconclusion that there was no successor against whom the Board's Ordercould operate since the Respondent had not transferred its business to anysuccessor or assign. But see The William J. Burns International DetectiveAgency, Inc., v. N.LRB., 406 U.S. 272 (1972), affg. 182 NLRB 348 (1970).The court also found that, despite the pendency of the instant proceedingsin which the same unit issues are raised, such issues were not ripe for review.460 GLOBE SECURITY SERVICES, INC.tation proceeding, Case 4-RC-11330, and this it maynot do.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6Except as follows, all issues raised by Respondentin this proceeding were or could have been litigatedin the prior representation proceeding, and Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.7We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.Contrary to Respondent, the termination of itscontract with the Liq. or Control Board does notmoot these proceedings since it is well establishedthat an employer is obliged to bargain concerning theeffects of the contract termination on unit employeeswhether the termination is partialsor total.9Respon-dent's letter, refusing the Union's request for ameeting on the grounds that any meeting would havebeen futile since the letter set forth the mostRespondent would have offered to do, does notsatisfy Respondent's duty to bargain over the effectsof the termination because Section 8(d) of the Actexpressly requires parties to meet and confer.10Weshall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a Delaware corporation and is engaged in thebusiness of providing security services to business6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).7 In this proceeding Respondent contends that the facts concerning thetermination of its contract with the Liquor Control Board and thesubsequent transfer of unit employees of jobs with another security guardemployer and to other jobs with Respondent constitute new evidence onunit appropriateness which requires a hearing. We do not agree. Posttermi-nation placement of employees does not impugn a prior determination ofunit appropriateness, especially where, as here, the issue of employeeinterchange was litigated in the underlying representation case. According-ly, no hearing is warranted.a P. B. Mutrie Motor Transportation, Inc., 226 NLRB 1325 (1976): MetroTransportation Services Company. Inc.; Texas Western TransportationCompany: and Jim Beavers, Individually, d/boa Jim Beavers Company, 218NLRB 534 (1975), Royal Typewriter Company, a Division of Litton BusinessSystems, Inc., a Subsidiary of Litton Indurstries, Inc.. 209 NLRB 1006 (1974);firms and institutions located throughout the UnitedStates. During the past year, Respondent providedservices in excess of $50,000 directly to persons andfirms located outside the State of Delaware.We find, on the basis of the foregoing, theRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Union of Security Officers, Local No.1, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective bargainingpurposes within the meaning of Section 9(b) of theAct:All guards employed by Respondent at thePennsylvania Liquor Control Board's State Storeslocated in Philadelphia, Pennsylvania, but exclud-ing all other employees, guards employed at otherlocations, and supervisors within the meaning ofthe Act.2. The certificationOn February 25, 1975, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 5, 1975, and the UnionRegal Aluminum, Inc., 190 NLRB 468 (1971); Morrison Cafeterias Consoli-date4 Inc., and Morrison Cafeteria Company of Little Rock, Inc., 177 NLRB591 (1969); Transmarine Navigation Corporation, 170 NLRB 389 (1968):Draper), Manufacturing Co., Inc., and American White Goods Compony, 170NLRB 1706 (1968); McGregor Printing Corporation. 163 NLRB 938 (1967);Ozark Trailers, Incorporated 161 NLRB 561 (1966); Royal Plating andPolishing Co., Inc., 160 NLRB 990(1966).9 Stanley Oil Company, Inc., 213 NLRB 219 (1974); Automation Instiruteof Los Angeles, Inc., d/b/a West Coast Schools, 208 NLRB 725 (1974): AllState Factors, Secured Party in Possession of North Park Meat Company, 205NLRB 1122 (1973); Interstate Tool Co., Inc., 177 NLRB 686 (1969).o1 Sec. 8(d) of the National Labor Relations Act, as amended, providesthat "to bargain collectively is the performance of the mutual obligation ofthe employer and the representative of the employees to meet at reasonabletimes and confer in good faith with respect to wages, hours, and other termsand conditions of employment ...."461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalPrior to January 30, 1976, the Union requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit concern-ing the effects on unit employees of Respondent'stermination of its contract with the PennsylvaniaLiquor Control Board.I' Commencing on or aboutJanuary 31, 1976, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit concerningthe effects on unit employees of the contracttermination.Accordingly, we find that Respondent has, sinceJanuary 31, 1976, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.As a result of Respondent's unlawful failure tobargain about the effects of the termination of itsI" Although the complaint does not specifically allege a request tobargain, Respondent's statement in opposition recited that Respondent"had received a letter from the Union requesting a meeting to discuss thetermination of the contract on the guards at the Liquor stores" and that itresponded by letter dated January 30, 1976.contract with the Pennsylvania Liquor ControlBoard, displaced employees have been denied anopportunity to bargain through their collective-bar-gaining representative at a time when Respondentwas still in need of their services to fulfill its contractwith the Liquor Control Board, and a measure ofbalanced bargaining power existed. Meaningfulbargaining cannot be assured until some measure ofeconomic strength is restored to the Union. Abargaining order alone, therefore, cannot serve as anadequate remedy for the unfair labor practicescommitted.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to requireRespondent to bargain with the Union concerningthe effects of the contract termination on itsemployees, and we shall accompany our order with alimited backpay requirement designed both to makewhole the employees for losses suffered as a result ofthe violation and to recreate in some practicablemanner a situation in which the Union's bargainingposition is not entirely devoid of economic conse-quences for Respondent. We shall do so in this caseby requiring Respondent to pay backpay to itsemployees in a manner similar to that required inTransmarine Navigation Corporation and its Subsid-iary, International Terminals, Inc.,12and InterstateTool Co., Inc. 3 Thus, Respondent shall pay employ-ees backpay at the rate of their normal wages whenlast in Respondent's employ under the LiquorControl Board contract from 5 days after the date ofthis Decision and Order until the occurrence of theearliest of the following conditions: (1) the dateRespondent bargains to agreement with the Unionon those subjects pertaining to the effects of thecontract termination on its employees; (2) a bonafide impasse in bargaining; (3) the failure of theUnion to request bargaining within 5 days of thisDecision, or to commence negotiations within 5 daysof Respondent's notice of its desire to bargain withthe Union; or (4) the subsequent failure of the Unionto bargain in good faith; but in no event shall thesum paid to any of these employees exceed theamount he would have earned as wages from thedate on which Respondent ceased providing securityservices to the Pennsylvania Liquor Control Board tothe time he secured equivalent employment, or thedate on which Respondent shall have offered tobargain, whichever occurs sooner; provided, how-ever, that in no event shall this sum be less than theseemployees would have earned for a 2-week period at12 170 NLRB 389 (1968). Despite his dissent in Transmarine, MemberJenkins notes that the remedy there has been accepted by the courts and theBoard and that some type of remedy for the misconduct is needed, and he istherefore willing to join in the decision here.13 177 NLRB 686(1969).462 GLOBE SECURITY SERVICES, INC.the rate of their normal wages when last inRespondent's employ under the Liquor ControlBoard contract. Of course, Respondent's backpayobligation to any individual employee shall cease torun should Respondent offer such employee rein-statement to a substantially equivalent position atany of its Philadelphia facilities without prejudice tohis seniority or other rights and privileges previouslyenjoyed.14Backpay shall be based upon earningswhich the terminated employees would normallyhave received during the applicable period, less anynet interim earnings, and shall be computed on aquarterly basis in the manner set forth in F. W.Woolworth Company,'5together with interest at therate of 6 percent per annum as provided in IsisPlumbing & Heating Co. 16The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Globe Security Services, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. International Union of Security Officers, LocalNo. i, is a labor organization within the meaning ofSection 2(5) of the Act.3. All guards employed by Respondent at thePennsylvania Liquor Control Board's State Storeslocated in Philadelphia, Pennsylvania, but excludingall other employees, guards employed at otherlocations, and supervisors within the meaning of theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since March 5, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 31, 1976, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative concerning the effects onunit employees of the contract termination, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them in14 The obligation to bargain about the effects of the contract terminationincludes an obligation to discuss offering the terminated employeesemployment at other facilities serviced by Respondent. Royal Type.riterCompan}', 209 NLRB 1006, 1015, fn. 21 (1974).Section 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that RespondentGlobe Security Services, Inc., Philadelphia, Pennsyl-vania, its officers, agents, successors and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Union of Security Officers, Local No. 1,concerning the effects of the termination of itscontract with the Pennsylvania Liquor ControlBoard on employees in the following appropriateunit:All guards employed by Respondent at thePennsylvania Liquor Control Board's State Storeslocated in Philadelphia, Pennsylvania, but exclud-ing all other employees, guards employed at otherlocations, and supervisors within the meaning ofthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to the effects on employees of the terminationof its contract with the Pennsylvania Liquor ControlBoard, and reduce to writing any agreement reachedas a result of such bargaining.(b) Pay the terminated employees their normalwages for the period set forth in the Remedy sectionof this Decision and Order.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records, and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.i5 90 NLRB 289 (1950).16 138NLRB716(1962).463 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Mail a copy of the attached notice marked"Appendix" 17to the International Union of SecurityOfficers, Local No. 1, and to all the employees whowere employed at the Pennsylvania Liquor ControlBoard sites on the date Respondent terminated itscontract with the Pennsylvania Liquor ControlBoard. Copies of said notice, on forms provided bythe Regional Director for Region 4, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.t7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Union of Security Officers, Local No. 1,as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to the effects onemployees of the termination of its contract withthe Pennsylvania Liquor Control Board, andreduce to writing any agreement reached as aresult of such bargaining. The bargaining unit is:All guards employed by Respondent at thePennsylvania Liquor Control Board's StateStores located in Philadelphia, Pennsylvania,but excluding all other employees, guardsemployed at other locations, and supervisorswithin the meaning of the Act.WE WILL pay the terminated employees theirnormal wages for a period required by a Decisionand Order of the National Labor RelationsBoard.GLOBE SECURITYSERVICES, INC.464